Fourth Court of Appeals
                               San Antonio, Texas
                                   December 18, 2018

                                   No. 04-18-00513-CR

                                     Anna GARZA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR10615
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to file Brief is hereby GRANTED in
PART. The appellant’s brief is due January 25, 2019. No Further Extensions, absent
extraordinary circumstances.

                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court